                      Case 17-15966                 Doc 25           Filed 04/19/19 Entered 04/19/19 09:01:34                                      Desc Main
                                                                      Document     Page 1 of 10




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Erica Marie Packer                                                              §           Case No. 17-15966
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    05/23/2017 . The undersigned trustee was appointed on 05/23/2017 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $                 3,800.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                                0.00
                                                     Bank service fees                                                                     90.00
                                                     Other payments to creditors                                                            0.00
                                                     Non-estate funds paid to 3rd Parties                                                   0.00
                                                     Exemptions paid to the debtor                                                          0.00
                                                     Other payments to the debtor                                                           0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $                 3,710.00

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 17-15966                  Doc 25          Filed 04/19/19 Entered 04/19/19 09:01:34                                      Desc Main
                                                         Document     Page 2 of 10




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 02/01/2018 and the
      deadline for filing governmental claims was 02/01/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 950.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 950.00 , for a total compensation of $ 950.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 7.50 , for total expenses of $ 7.50 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 03/13/2019                                     By:/s/Joji Takada, Chapter 7 Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                         Page:       1
                Case 17-15966               Doc 25       Filed 04/19/19 Entered 04/19/19 09:01:34                                   Desc Main
                                                                      FORM 1
                                                          Document
                                                 INDIVIDUAL             PageRECORD
                                                             ESTATE PROPERTY 3 of 10AND REPORT
                                                                           ASSET CASES
                                                                                                                                                        Exhibit A
Case No:             17-15966              PSH       Judge:    Pamela S. Hollis                 Trustee Name:                       Joji Takada, Chapter 7 Trustee

Case Name:           Erica Marie Packer                                                         Date Filed (f) or Converted (c):    05/23/2017 (f)
                                                                                                341(a) Meeting Date:                06/29/2017
For Period Ending:   03/13/2019                                                                 Claims Bar Date:                    02/01/2018


                           1                                       2                      3                      4                     5                     6

                  Asset Description                             Petition/            Est Net Value       Property Formally         Sale/Funds            Asset Fully
      (Scheduled and Unscheduled (u) Property)                Unscheduled         (Value Determined         Abandoned              Received by         Administered
                                                                Values             by Trustee, Less         OA=554(a)               the Estate             (FA)/
                                                                                  Liens, Exemptions,                                                   Gross Value of
                                                                                   and Other Costs)                                                   Remaining Assets

  1. Fraudulent Transfer (u)                                           5,000.00               3,800.00                                     3,800.00                FA

     $5000 payment to mother within 12 months of
     bankruptcy filing.
  2. Vehicle                                                           4,000.00               4,000.00                                         0.00                FA

     2003 Toyota Highlander with over
     145,000 miles.
  3. Household Goods Furnishings                                       1,000.00               1,000.00                                         0.00                FA

     Furniture, linens, small appliances, table &
     chairs, bedroom set $1,000
     $______ 1_,_0_0_0_.0_0
  4. Electronics                                                        500.00                 500.00                                          0.00                FA

     TV, computer, printer, music collection, cell
     phone $500
     $_______ _5_0_0_.0_0
  5. Other Misc Personal Property                                       100.00                 100.00                                          0.00                FA

     Books, CDs, DVDs & Family Photos $100
     $_______ _1_0_0_.0_0
  6. Bank Account                                                       975.00                 975.00                                          0.00                FA

     Checking Account Chase $_________2_5_.0_0
     Checking Account Bank of America
     $________9_5_0_.0_0
  7. IRA ERISA Keough Pension Profit Sharing Plan                   Unknown                       0.00                                         0.00                FA

     401(k) or similar plan Employer
     $_____U__n_k_n_o_w_n
  8. Insurance Policy                                                      0.00                   0.00                                         0.00                FA

     Term life insurance $0
     $_________ _0_.0_0
  9. Clothing                                                           100.00                    0.00                                         0.00                FA

     Everyday clothes
 10. Jewelry                                                            100.00                    0.00                                         0.00                FA

     Everyday jewelry, costume jewelry
INT. Post-Petition Interest Deposits (u)                            Unknown                       N/A                                          0.00          Unknown


                                                                                                                                    Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                               $11,775.00             $10,375.00                                     $3,800.00                $0.00
                                                                                                                                    (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




       UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                         Page:       2
             Case 17-15966               Doc 25         Filed 04/19/19 Entered 04/19/19 09:01:34
Investigate insider payment to father within 12 months of petition date. - Joji Takada 7/10/2017
                                                                                                                             Desc Main
                                                         Document     Page 4 of 10
Compromise re: insider payment subject to payment plan. - Joji Takada 11/20/2017
                                                                                                                                         Exhibit A
Installment payments being made per settlement. - Joji Takada 2/16/2018

Consulting with tax professional re: tax returns. - Joji Takada 5/26/2018

Review claims and prepare TFR. - Joji Takada 10/1/2018




Initial Projected Date of Final Report (TFR): 12/30/2018          Current Projected Date of Final Report (TFR): 06/30/2019




     UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                              Page:         1
                        Case 17-15966            Doc 25 Filed 04/19/19
                                                                     FORM 2Entered 04/19/19 09:01:34                                      Desc Main
                                                 ESTATE CASHDocument      Page 5 of 10 RECORD
                                                             RECEIPTS AND DISBURSEMENTS
           Case No: 17-15966                                                                            Trustee Name: Joji Takada, Chapter 7 Trustee         Exhibit B
         Case Name: Erica Marie Packer                                                                    Bank Name: Associated Bank
                                                                                                Account Number/CD#: XXXXXX0528
                                                                                                                          Checking
  Taxpayer ID No: XX-XXX8090                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/13/2019                                                            Separate Bond (if applicable):


     1              2                      3                                 4                                             5                    6                  7

Transaction     Check or       Paid To / Received From           Description of Transaction        Uniform Tran.     Deposits ($)        Disbursements ($)    Account/CD
   Date         Reference                                                                              Code                                                   Balance ($)
 11/01/17           1       Erica Packer                 Settlement payment                          1241-000                  $750.00                              $750.00
                                                         Installment payment
                                                         re compromise of
                                                         preference payment
                                                         to mother
 04/09/18           1       Erica Packer                 Settlement payment                          1241-000              $3,050.00                              $3,800.00
                                                         Final installment
                                                         payment re
                                                         preference payment.
 05/07/18                   Associated Bank              Bank Service Fee                            2600-000                                       $10.00        $3,790.00
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 06/07/18                   Associated Bank              Bank Service Fee                            2600-000                                       $10.00        $3,780.00
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 07/09/18                   Associated Bank              Bank Service Fee                            2600-000                                       $10.00        $3,770.00
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 08/07/18                   Associated Bank              Bank Service Fee                            2600-000                                       $10.00        $3,760.00
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 09/10/18                   Associated Bank              Bank Service Fee                            2600-000                                       $10.00        $3,750.00
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 10/05/18                   Associated Bank              Bank Service Fee                            2600-000                                       $10.00        $3,740.00
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 11/07/18                   Associated Bank              Bank Service Fee                            2600-000                                       $10.00        $3,730.00
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 12/07/18                   Associated Bank              Bank Service Fee                            2600-000                                       $10.00        $3,720.00
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)
 01/08/19                   Associated Bank              Bank Service Fee                            2600-000                                       $10.00        $3,710.00
                                                         under 11 U.S.C. §
                                                         330(a)(1)(B), 503(b)
                                                         (1), and 507(a)(2)


                                                                              COLUMN TOTALS                                $3,800.00                $90.00
                                                                                    Less: Bank Transfers/CD's                    $0.00               $0.00
                                                                              Subtotal                                     $3,800.00                $90.00
                                                                                    Less: Payments to Debtors                    $0.00               $0.00
                                                                              Net                                          $3,800.00                $90.00



                                                                                 Page Subtotals:                           $3,800.00                $90.00

              UST Form 101-7-TFR (5/1/2011) (Page: 5)
                                                                                                                             Page:       2
        Case 17-15966              Doc 25        Filed 04/19/19 Entered 04/19/19 09:01:34                  Desc Main
                                                  Document     Page 6 of 10
                                                                                                                            Exhibit B
                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                             NET            ACCOUNT
                                                                               NET DEPOSITS      DISBURSEMENTS              BALANCE
                               XXXXXX0528 - Checking                                 $3,800.00             $90.00            $3,710.00
                                                                                     $3,800.00             $90.00            $3,710.00

                                                                              (Excludes account (Excludes payments Total Funds on Hand
                                                                                      transfers)         to debtors)
                               Total Allocation Receipts:            $0.00
                               Total Net Deposits:               $3,800.00
                               Total Gross Receipts:             $3,800.00




                                                            Page Subtotals:                       $0.00             $0.00

UST Form 101-7-TFR (5/1/2011) (Page: 6)
                 Case 17-15966               Doc 25        Filed 04/19/19 Entered 04/19/19 09:01:34          Desc Main
                                                            Document     Page 7 of 10
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 17-15966                                                                                                      Date: March 13, 2019
Debtor Name: Erica Marie Packer
Claims Bar Date: 2/1/2018


Code #     Creditor Name And Address           Claim Class        Notes                       Scheduled             Claimed            Allowed
           Joji Takada                         Administrative                                     $0.00             $950.00            $950.00
100        6336 North Cicero Avenue
2100       Chicago, IL 60646




           Joji Takada                         Administrative                                     $0.00                $7.50             $7.50
100        6336 North Cicero Avenue
2200       Chicago, IL 60646




1          Gwendolyn J. Sterk & Family Law     Unsecured                                          $0.00           $10,000.00        $10,000.00
300        Group
7100       11528 W 183Rd Pl Ne
           Orland Park,Il 60467


2          Capital One, N.A.                   Unsecured                                          $0.00            $1,284.87         $1,284.87
300        C O Becket And Lee Llp
7100       Po Box 3001
           Malvern, Pa 19355-0701


3          Credit First Na                     Unsecured                                          $0.00            $1,348.60         $1,348.60
300        Po Box 818011
7100       Cleveland, Oh 44181




4          Synchrony Bank                      Unsecured                                          $0.00            $1,047.79         $1,047.79
300        C/O Pra Receivables Management,
7100       Llc
           Po Box 41021
           Norfolk Va 23541

           Case Totals                                                                            $0.00           $14,638.76        $14,638.76
               Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                                Page 1                    Printed: March 13, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
        Case 17-15966              Doc 25    Filed 04/19/19 Entered 04/19/19 09:01:34              Desc Main
                                              Document     Page 8 of 10




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 17-15966
     Case Name: Erica Marie Packer
     Trustee Name: Joji Takada, Chapter 7 Trustee
                         Balance on hand                                              $                  3,710.00

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                           Interim Payments Proposed
                         Reason/Applicant              Total Requested     to Date          Payment
       Trustee Fees: Joji Takada                      $           950.00 $                0.00 $          950.00
       Trustee Expenses: Joji Takada                  $               7.50 $              0.00 $             7.50
                 Total to be paid for chapter 7 administrative expenses               $                   957.50
                 Remaining Balance                                                    $                  2,752.50


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 8)
         Case 17-15966             Doc 25     Filed 04/19/19 Entered 04/19/19 09:01:34           Desc Main
                                               Document     Page 9 of 10




             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 13,681.26 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 20.1 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Gwendolyn J. Sterk &
     1                    Family Law Group            $       10,000.00 $              0.00 $          2,011.88
     2                    Capital One, N.A.           $        1,284.87 $              0.00 $            258.50
     3                    Credit First Na             $        1,348.60 $              0.00 $            271.32
     4                    Synchrony Bank              $        1,047.79 $              0.00 $            210.80
                 Total to be paid to timely general unsecured creditors               $                2,752.50
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.




UST Form 101-7-TFR (5/1/2011) (Page: 9)
        Case 17-15966              Doc 25   Filed 04/19/19 Entered 04/19/19 09:01:34         Desc Main
                                             Document     Page 10 of 10




            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                         NONE




UST Form 101-7-TFR (5/1/2011) (Page: 10)
